DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first conductive pattern is connected to the first driving voltage line, 48wherein the second conductive pattern is connected to the second driving voltage line”; “the conductive layer covers the non-2display area and overlaps the auxiliary data line and the conductive pattern” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1: It recites “a display device comprising a transmission area, a display area at least partially surrounding the transmission area, and a non-display area between the transmission area and the display area, an auxiliary data line connected to the data line and extending along an edge of the transmission area in the non-display area”. However, it does not clearly describe what differences between the transmission area and the non-display area. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.
As to claims 2-11: Claims 2-11 are dependent claims of claim 1. Therefore, claims 2-11 are rejected with same rationale as claim 1.
As to claim 5: It recites “the bridge is connected to the conductive pattern.” However, the drawing of the specification does not describe these features. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 8: It recites “the conductive layer covers the non-2display area and overlaps the auxiliary data line and the conductive pattern.” However, the drawing of the specification does not describe these features. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 12: It recites “a display device comprising a transmission area, a display area at least partially surrounding the transmission area, and a non-display area between the transmission area and the display area, a first auxiliary data line connected to the first data line and extending along an edge of the transmission area in the non-display area; a second auxiliary data line connected to the second data line, extending along the edge of the transmission area in the non-display area. However, it does not clearly describe what differences between the transmission area and the non-display area. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.
As to claims 13-23: Claims 13-23 are dependent claims of claim 12. Therefore, claims 13-23 are rejected with same rationale as claim 12.
As to claim 14: It recites “the first conductive pattern is connected to the first driving voltage line, 48wherein the second conductive pattern is connected to the second driving voltage line”. However, the drawing of the specification does not describe these features. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
1As to claim 18: It recites “the conductive pattern comprises a first 2conductive pattern arranged on the same layer as the first auxiliary data line, and a second 3conductive pattern arranged on the same layer as the second auxiliary data line, 4wherein the first conductive pattern is connected to the first bridge, 5wherein the second conductive pattern is connected to the second bridge”. However, the drawing of the specification does not describe these features. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 14: The omitted structural cooperative relationships are: “the first conductive pattern is connected to the first driving voltage line, 48wherein the second conductive pattern is connected to the second driving voltage line”. 
1As to claim 18: The omitted structural cooperative relationships are: “the conductive pattern comprises a first 2conductive pattern arranged on the same layer as the first auxiliary data line, and a second 3conductive pattern arranged on the same layer as the second auxiliary data line, 4wherein the first conductive pattern is connected to the first bridge, 5wherein the second conductive pattern is connected to the second bridge”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of Lhee et al (US 2019/0229175 A1).
As to claim 1: Kim discloses a display device (Figs. 1-17, “a display device 1”; Abstract;¶0030) comprising 
a transmission area (Fig. 1, “a transmission area TH”; ¶0030), a display area at least partially surrounding the transmission area (Fig. 1, “a display area 200” at least partially surrounding the transmission area TH”; ¶0030), and a non-display area between the transmission area and the 3display area (Fig. 1, “a non-display area NDA2” between the transmission area TH and the 3display area 200; ¶0030), the display device comprising: 
4a driving voltage line arranged in the display area (Figs. 1-2, “a driving voltage line PL” arranged in the display area; ¶0034);
sa data line extending in the first direction and arranged in the display area (Figs. 1-2, 5, “a data line DL1” extending in the first direction and arranged in the display area; ¶0031); 
6an auxiliary data line connected to the data line and extending along an edge of the 7transmission area in the non-display area (Figs. 1-2, 5, “an auxiliary data line DCL” connected to the data line DL1 and extending along an edge of the 7transmission area TH in the non-display area NDA2; ¶0070).
Kim does not expressly disclose the driving voltage line extending in the first direction and arranged in the display area; and 8a conductive pattern arranged in the non-display area and connected to the driving 9voltage line. However, Lhee teaches a display device comprises a data line extending in a first direction and arranged in a display area; a driving voltage line arranged extending in the first direction and arranged in the display area, and a conductive pattern arranged a the non-display area and connected to the driving 9voltage line (Fig. 1,  “a display device 1” comprises “a data line DL” extending in a first direction and arranged in “a display area DA”; “a driving voltage line PL” extending in the first direction and arranged in the display area, and “a conductive pattern 60-61” arranged in “a non-display area PA” and connected to the driving 9voltage line PL; ¶0052-0066). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to arrange the driving voltage line extending in the same direction as the data line and arranged in the display area, and implement a conductive pattern in the non-display area, such that the driving voltage line extending in the first direction and arranged in the display area; and 8a conductive pattern arranged in the non-display area and connected to the driving 9voltage line as taught by Lhee. The motivation would have been in order to electrically connect the supply power wire to the display element via the power driving voltage line and includes an alignment pattern (Lhee: Abstract; ¶0066).  
1As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Lhee further discloses claim limitation of the conductive pattern includes a 2plurality of slits (Fig. 4A, the conductive pattern includes a 2plurality of slits; ¶0093). In addition, the same motivation is used as the rejection of claim 2.  
1 As to claim 3: Claim 3 is a dependent claim of claim 1. The prior art Lhee further discloses claim limitation of a conductive layer 2surrounding the transmission area, arranged in the non-display area, and connected to the driving 3voltage line (Figs. 1, 3-4, “a conductive layer 75” 2surrounding the transmission area 70H, arranged in the non-display area, and connected to the driving 3voltage line PL; ¶0093-0099). In addition, the same motivation is used as the rejection of claim 3.  
1 As to claim 4: Claim 4 is a dependent claim of claim 3. The prior art Lhee further discloses claim limitation of a bridge arranged in the non-2display area and connecting the driving voltage line and the conductive layer to each other (Fig. 1, 3-4, “a bridge 60” arranged in the non-2display area PA and connecting the driving voltage line PL and the conductive layer to each other 61; ¶0052-0066, 0093-0099). In addition, the same motivation is used as the rejection of claim 4.  
1 As to claim 5: Claim 5 is a dependent claim of claim 4. The prior art Lhee further discloses claim limitation of the bridge is connected to the conductive pattern (Fig. 1, the bridge is connected to the conductive pattern; ¶0052-0066, 0093-0099). In addition, the same motivation is used as the rejection of claim 5.
46 As to claim 6: Claim 6 is a dependent claim of claim 3. The prior art Lhee further discloses claim limitation of a width of a first portion of the conductive layer arranged in a first area of the non-display area is different from that of a second 3portion of the conductive layer arranged in a second area of the non-display area (Fig. 1 shows a width of a first portion of the conductive layer 60 arranged in a first area of the non-display area is different from that of a second 3portion of the conductive layer 61 arranged in a second area of the non-display area PA).  
1 As to claim 7: Claim 7 is a dependent claim of claim 3. The combination of the prior arts Kim and Lhee further discloses claim limitation of the conductive layer overlaps the 2auxiliary data line (Kim: Fig. 5, “a data driver 30” is connected to the data lines including the auxiliary data line; ¶0064; Lhee: Fig. 1, shows a conductive layer overlaps the plurality data lines, wherein the conductive layer is disposed between the display area and the non-display and the plurality of data lines are connected to an external data driver through “a plurality of terminals 41”; ¶0052-0066). In addition, the same motivation is used as the rejection of claim 7.
1 As to claim 8: Claim 8 is a dependent claim of claim 3. The combination of the prior arts Kim and Lhee further discloses claim limitation of the conductive layer covers the non-2display area and overlaps the auxiliary data line and the conductive pattern (Fig. 3 shows the conductive layer 75 covers the non-2display area and overlaps the auxiliary data line 72 and the conductive pattern 70). In addition, the same motivation is used as the rejection of claim 8.  
1 As to claim 9: Claim 9 is a dependent claim of claim 3. The prior arts Kim and Lhee further disclose claim limitation of 2a pixel circuit arranged in the display area, connected to the driving voltage line and the 3data line, and comprising a thin-film transistor and a capacitor; and 4a display element connected to the pixel circuit (Figs. 1-2, “a pixel circuit PX” arranged in the display area DA, connected to the driving voltage line PL and the 3data line DL, and comprising “a thin-film transistor SL” and “a capacitor Cst”; and “4a display element OLED” connected to the pixel circuit; Lhee: Fig. 2, Figs. 1-2, “a pixel circuit P” arranged in the display area DA, connected to the driving voltage line PL and the 3data line DL, and comprising “a thin-film transistor SL” and “a capacitor Cst”; and “4a display element OLED” connected to the pixel circuit). In addition, the same motivation is used as the rejection of claim 9. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of Lhee et al (US 219/0229175 A1), hereinafter Kims as applied to claim 9 above, and further in view of XIAO et al (US 2022/0005913 A1).
As to claim 10: Kims does not expressly disclose the conductive pattern is arranged on the 2same layer as a gate electrode of the thin-film transistor or an upper electrode of the capacitor, wherein the conductive layer is arranged on the same layer as a source electrode and a 4drain electrode of the thin-film transistor. However, Xiao teaches a display device comprises a conductive pattern is arranged on the same layer as a gate electrode of a thin-film transistor (Figs. 1-3, “a display device 20” comprises “a conductive pattern 221” is arranged on the same layer as “a gate electrode 122 of a thin-film transistor 201”; ¶0048, 0065), 3wherein a conductive layer is arranged on the same layer as a source electrode and a 4drain electrode of the thin-film transistor (Fig. 3A, “a conductive pattern  220 is arranged on the 2same layer as “a source electrode 123” and “a drain electrode 124” of the thin-film transistor 201; ¶0048, 0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kims to implement a conductive pattern and a conductive layer in a non-display area, such that the conductive pattern is arranged on the 2same layer as a gate electrode of the thin-film transistor, wherein the conductive layer is arranged on the same layer as a source electrode and a 4drain electrode of the thin-film transistor as taught by Xiao. The motivation would have been in order to dispose the plurality of signal input pads and the source-drain electrode layer area in the same layer and provides a plurality of layer structures are formed by the same material layer through the same process or different processes (¶0012, 0066).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of Lhee et al (US 219/0229175 A1), hereinafter Kims as applied to claim 9 above, and further in view of KIM et al (US 2019/0131375 A1), hereinafter Kim1.
1As to claim 11: Kims does not expressly disclose an insulating layer arranged on the conductive layer and comprising an uneven upper surface. However, Kim1 teaches a display device comprises an insulating layer arranged on a conductive layer and comprising an uneven upper surface (Figs. 1, 6, a display device comprises “an insulating layer PSW” arranged on “a conductive layer Si” and comprising an uneven upper surface; ¶0158). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kims to implement an insulating layer having uneven upper surface, such that the insulating layer arranged on the conductive layer and comprising an uneven upper surface as taught by Kim1. The motivation would have been in order to form a passivation layer including inorganic insulation layer and an organic insulation layer disposed on the inorganic insulation layer (Kim1: ¶0158).

Claim(s) 12, 15-16, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of SHI et al (WO 2021/226785 A1) and Lhee et al (US 2019/0229175 A1).
47As to claim 12: Kim discloses a display device (Figs. 1-17, “a display device 1”; Abstract;¶0030) comprising 
a transmission area (Fig. 1, “a transmission area TH”; ¶0030), a display area at least partially surrounding the transmission area (Fig. 1, “a display area 200” at least partially surrounding the transmission area TH”; ¶0030), and a non-display area between the transmission area and the 3display area (Fig. 1, “a non-display area NDA2” between the transmission area TH and the 3display area 200; ¶0030),
the display device comprising: 
4a first driving voltage line arranged in the display area (Figs. 1-2, “a first driving voltage line PL” arranged in the display area, wherein the first driving voltage line is for a first column of pixels; ¶0034); 
sa second driving voltage line spaced apart from the 6first driving voltage line in the display area (Figs. 1-2, “a second driving voltage line PL” spaced apart from the 6first driving voltage line in the display area, wherein the second driving voltage line is for a second column of pixels; ¶0034); 
7a first data line extending in the first direction and arranged in the display area (Figs. 1-2, 5, “a first data line DL1” extending in the first direction and arranged in the display area; ¶0069); 
8a second data line extending in the first direction and spaced apart from the first data line 9in the display area (Figs. 1-2, 17, “a second data line DL2’” extending in the first direction and arranged in the display area; ¶0069); 
10a first auxiliary data line connected to the first data line and extending along an edge of iithe transmission area in the non-display area (Figs. 1-2, 5, “a first auxiliary data line DCL” connected to the data line DL1 and extending along an edge of the 7transmission area TH in the non-display area NDA2; ¶0070); 
12a second auxiliary data line connected to the second data line, extending along the edge 13of the transmission area in the non-display area (Figs. 1-2, 17, “a second auxiliary data line DCL’” connected to the second data line DL2’ and extending along an edge of the 7transmission area TH in the non-display area NDA2; ¶0101).
Kim does not expressly disclose the second auxiliary data line arranged on a different layer from the first 14auxiliary data line; and isa conductive pattern arranged between the first auxiliary data line and the second 16auxiliary data line in the non-display area. However, Shi teaches a display device comprises a first auxiliary data line and a second auxiliary data line are arranged on a different layer; and a conductive pattern arranged between the first auxiliary data line and the second auxiliary data line (Figs. 1, 6, 11, a display device comprises “a first auxiliary data line 50” and “a second auxiliary data line 70” are arranged on a different layer; and “a conductive pattern 90” arranged between the first auxiliary data line and the second auxiliary data line in a non-display area;  pg. 20, “The first gate layer 50 is used to form the first auxiliary data line AD1, the second gate layer 70 is used to form the second auxiliary data line AD2 and the auxiliary initialization signal line AV, the source and drain layer 90 is used to form the auxiliary gate line AG”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to arrange the first auxiliary data line and the second auxiliary data line in different layers and arrange the conductive pattern between the first auxiliary data line and the second auxiliary data line, such that the second auxiliary data line arranged on a different layer from the first 14auxiliary data line; and isa conductive pattern arranged between the first auxiliary data line and the second 16auxiliary data line in the non-display area as taught by Shi. The motivation would have been in order to connect data line of columns of pixels through the first auxiliary data line and the second auxiliary data line (Shi: pg. 3).
Kim and Shi do not expressly disclose the conductive pattern including a plurality of slits. However, Lhee teaches a display device comprises a conductive pattern including a plurality of slits (Figs. 1, “a display device 1” comprises “a conductive pattern PSW-A” including a plurality of slits; ¶0093). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Shi to substitute a conductive pattern including a plurality of slits for replacing the conductive pattern, the result of the substitution is predictable that the conductive pattern including a plurality of slits as taught by Lhee. The motivation would have been in order to electrically connect the supply power wire to the display element via the power driving voltage line and includes an alignment pattern (Lhee: Abstract; ¶0066).  
As to claim 15: Claim 15 is a dependent claim of claim 12. The prior art Shi further discloses claim limitation of a conductive layer 2surrounding the transmission area, arranged in the non-display area, and connected to the first 3driving voltage line and the second driving voltage line (Fig. 8, “a conductive layer AV” 2surrounding the transmission area C, arranged in the non-display area, and connected to the first 3driving voltage line VS1 and the second driving voltage line VS2; pg. 13). In addition, the same motivation is used as the rejection of claim 15.
1 As to claim 16: 2 Claim 16 is a dependent claim of claim 15. The prior art Shi further discloses claim limitation of the conductive layer, the first driving voltage line, and the second driving 3voltage line are arranged on the same layer as one another (Figs. 4-5 show the conductive layer, the first driving voltage line, and the second driving 3voltage line are arranged on the same layer as one another). In addition, the same motivation is used as the rejection of claim 16. 
As to claim 20: Claim 20 is a dependent claim of claim 15. The prior arts Shi and Lhee further discloses claim limitation of the conductive layer overlaps at least a 2portion of the first auxiliary data line and the second auxiliary data line (Shi: Fig. 11, the conductive layer 90 overlaps at least a 2portion of the first auxiliary data line 50 and the second auxiliary data line 70; Lhee: Fig. 3, the conductive layer 75 overlaps at least a 2portion of the first auxiliary data line 72). In addition, the same motivation is used as the rejection of claim 20.
1 As to claim 21: Claim 21 is a dependent claim of claim 15. The prior arts Lhee further discloses claim limitation of 2a pixel circuit arranged in the display area, connected to the first driving voltage line and 3the first data line, and comprising a thin-film transistor and a capacitor; and 4a display element connected to the pixel circuit (Fig. 2,0 a pixel circuit arranged in the display area, connected to the first driving voltage line and 3the first data line, and comprising a thin-film transistor and a capacitor; and 4a display element connected to the pixel circuit .  

Claim(s) 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of SHI et al (WO 2021/226785 A1) and Lhee et al (US 2019/0229175 A1), hereinafter Kim2 as applied to claim 12 above, and further in view of XIONG et al (CN 210983365 U).
1As to claim 13: Kim2 does not expressly disclose the conductive pattern comprises a first 2conductive pattern arranged on the same layer as the first auxiliary data line and a second 3conductive pattern arranged on the same layer as the second auxiliary data line.  However, Xiong teaches a display device comprises a conductive pattern comprises a first 2conductive pattern arranged on the same layer as a first auxiliary data line and a second 3conductive pattern arranged on a same layer as a second auxiliary data line (Figs. 1, 9, a display device comprises “a conductive pattern 2303-2304” comprises “a first 2conductive pattern 2303” arranged on the same layer as “a first auxiliary data line 2301” and “a second 3conductive pattern 2304” arranged on a same layer as “a second auxiliary data line 2302”; Abstract, pg. 25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim2 to arrange the first auxiliary data line at the same layer of the first conductive pattern and the second auxiliary data line at the same layer of the second conductive pattern, the result of the rearrangement is predictable that the conductive pattern comprises a first 2conductive pattern arranged on the same layer as the first auxiliary data line and a second 3conductive pattern arranged on the same layer as the second auxiliary data line as taught by Xiong. The motivation would have been in order to reduce the wiring density and wiring layers on the flexible circuit board of the display device (Xiong: Abstract).
1As to claim 14: Claim 14 is a dependent claim of claim 12. The combination of the prior arts Lhee and Shi further disclose claim limitation of the first conductive pattern is connected to the first driving voltage line, 48wherein the second conductive pattern is connected to the second driving voltage line (Lhee: Figs. 1-2, the conductive pattern 61 is connected to the first driving voltage line PL and the second driving voltage line PL; ¶0066; Shi: Fig. 11, “a conductive pattern 90” comprises a first conductive pattern and a second conductive pattern, wherein the first conductive pattern is connected to a first driving voltage line and the second conductive pattern is connected to a second driving voltage line; pg. 18). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 19: Kim2 does not expressly disclose the conductive pattern is arranged on the same layer as the first auxiliary data line or the second auxiliary data line. However, Xiong teaches a display device comprises a conductive pattern is arranged on the same layer as the first auxiliary data line or the second auxiliary data line (Figs. 1, 9,  a display device comprises “a conductive pattern 2304” is arranged on the same layer as “a first auxiliary data line 2301” or “a second auxiliary data line 2302”; Abstract, pg. 25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim2 to arrange the first and second auxiliary data line at the same layer of the conductive pattern, the result of the rearrangement is predictable that the conductive pattern is arranged on the same layer as the first auxiliary data line or the second auxiliary data line as taught by Xiong. The motivation would have been in order to reduce the wiring density and wiring layers on the flexible circuit board of the display device (Xiong: Abstract).
 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of SHI et al (WO 2021/226785 A1) and Lhee et al (US 2019/0229175 A1), hereinafter Kim2 as applied to claim 15 above, and further in view of PARK et al (CN 1937024 A).
1As to claim 17: Claim 17 is a dependent claim of claim 15. The prior art Shi further discloses a bridge connecting a conductive layer and a driving voltage line (Fig. 3, “a bridge 72” connecting “a conductive layer 75” and “a driving voltage line 70”; ¶0093). Kim2 does not expressly disclose 2a first bridge connecting the conductive layer and the first driving voltage line to each 3other in the non-display area; and 4a second bridge connecting the conductive layer and the second driving voltage line to 5each other in the non-display area. However, Park teaches a display device comprises a first bridge and a second bridge, wherein the first bridge connecting a conductive layer and a first driving voltage line to each other in a non-display area and the second bridge connecting the conductive layer and a second driving voltage line to 5each other in the non-display area (Figs. 1-3, a display device comprises “a first bridge 170” and “a second bridge 155”, wherein the first bridge connecting “a conductive layer 150” and “a first driving voltage line 140” to each other in a non-display area and the second bridge connecting the conductive layer 150 and “a second driving voltage line 130” to 5each other in the non-display area; pg. 10-12). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim2 to implement a first bridge and a second bridge in the non-display area, such that the first bridge connecting the conductive layer and the first driving voltage line to each 3other in the non-display area; and the second bridge connecting the conductive layer and the second driving voltage line to 5each other in the non-display area as taught by Park. The motivation would have been in order to use a bridge electrode connecting the power strip and the power supply pad through the contact holes (Park: Abstract, pg. 7).
1As to claim 18: Claim 18 is a dependent claim of claim 17. The combination of the prior arts Shi and Park further disclose claim limitation of the conductive pattern comprises a first 2conductive pattern arranged on the same layer as the first auxiliary data line, and a second 3conductive pattern arranged on the same layer as the second auxiliary data line, 4wherein the first conductive pattern is connected to the first bridge, 5wherein the second conductive pattern is connected to the second bridge (Shi: Figs. 1-3, the conductive pattern comprises “a first 2conductive pattern 70” arranged on the same layer as the first auxiliary data line 72 on the left side of the display device and “a second conductive pattern 70” arranged on the same layer as the second auxiliary data line on the right side of the display device, wherein the first conductive pattern is connected to the second bridge; Park: Fig. 3, the first bridge and the second bridge). In addition, the same motivation is used as the rejection of claim 18.   
1
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of SHI et al (WO 2021/226785 A1) and Lhee et al (US 2019/0229175 A1), hereinafter Kim2 as applied to claim 21 above, and further in view of XIAO et al (US 2022/0005913 A1).
As to claim 22: Kim2 does not expressly disclose the conductive pattern is arranged on 2the same layer as a gate electrode of the thin-film transistor or an upper electrode of the 3capacitor, 4wherein the conductive layer is arranged on the same layer as a source electrode and a 5drain electrode of the thin-film transistor. However, Xiao teaches a display device comprises a conductive pattern is arranged on the same layer as a gate electrode of a thin-film transistor (Figs. 1-3, “a display device 20” comprises “a conductive pattern 221” is arranged on the same layer as “a gate electrode 122 of a thin-film transistor 201”; ¶0048, 0065), 3wherein a conductive layer is arranged on the same layer as a source electrode and a 4drain electrode of the thin-film transistor (Fig. 3A, “a conductive pattern  220 is arranged on the 2same layer as “a source electrode 123” and “a drain electrode 124” of the thin-film transistor 201; ¶0048, 0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kims to implement a conductive pattern and a conductive layer in a non-display area, such that the conductive pattern is arranged on the 2same layer as a gate electrode of the thin-film transistor, wherein the conductive layer is arranged on the same layer as a source electrode and a 4drain electrode of the thin-film transistor as taught by Xiao. The motivation would have been in order to dispose the plurality of signal input pads and the source-drain electrode layer area in the same layer and provides a plurality of layer structures are formed by the same material layer through the same process or different processes (¶0012, 0066).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0288003 A1) in view of SHI et al (WO 2021/226785 A1) and Lhee et al (US 2019/0229175 A1), hereinafter Kim2 as applied to claim 15 above, and further in view of KIM et al (US 2019/0131375 A1), hereinafter Kim1.
1As to claim 23: Kim2 does not expressly disclose an insulating layer arranged on the conductive layer and comprising an uneven upper surface. However, Kim1 teaches a display device comprises an insulating layer arranged on a conductive layer and comprising an uneven upper surface (Figs. 1, 6, a display device comprises “an insulating layer PSW” arranged on “a conductive layer Si” and comprising an uneven upper surface; ¶0158). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim2 to implement an insulating layer having uneven upper surface, such that the insulating layer arranged on the conductive layer and comprising an uneven upper surface as taught by Kim1. The motivation would have been in order to form a passivation layer including inorganic insulation layer and an organic insulation layer disposed on the inorganic insulation layer (Kim2: ¶0158).
1 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693